Citation Nr: 0009631	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which granted service connection for PTSD, and 
assigned a 30 percent rating for that disability.

A travel board hearing (TBH) was held on October 28, 1999, in 
Waco, Texas, before Jeff Martin, who is a Member of the Board 
and was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  
A transcript of the hearing has been associated with the 
file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has been objectively shown that the service-connected 
PTSD currently is productive of considerable social and 
industrial impairment in the veteran, with reduced 
reliability and productivity, as well as difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.130, Part 4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1999).

In the present case, the service-connected PTSD is currently 
rated as 30 percent disabling, and the veteran contends on 
appeal that he is entitled to a higher rating.  The question 
that has to be resolved at this time is, therefore, whether a 
schedular rating exceeding the current rating of 30 percent 
is indeed warranted for the service-connected PTSD.  Since 
the VA schedular criteria for the evaluation of service-
connected mental disorders were amended in 1996, while the 
present matter was pending on appeal, and every claimant is 
entitled to have his or her claim reviewed under the set of 
rating criteria that is more beneficial to the claim, both 
sets of criteria have been taken into consideration in the 
present review of the matter on appeal.

Under the old (i.e., pre-1996 amendment) set of criteria, a 
30 percent rating is warranted when the PTSD is productive of 
definite impairment in the veteran's ability to establish or 
maintain effective and wholesome relationships with people, 
and when the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Code 9411 (1996).

Under the new (i.e., post-1996 amendment) set of criteria, a 
30 percent rating is warranted when the PTSD is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411 (1999).

Under the old set of criteria, a 50 percent rating is 
warranted when the PTSD renders an individual's ability to 
establish or maintain effective or favorable relationships 
with people considerably impaired and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (1996).

Under the new set of criteria, a 50 percent rating is 
warranted when the PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411 (1999).

Under the old set of criteria, a 70 percent rating is 
warranted when the individual's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the individual's ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).

Under the new set of criteria, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (1999).

Under the old set of criteria, a 100 percent (total) rating 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; when the individual has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and when the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9411 (1996).

Under the new set of criteria, a 100 percent (total) rating 
is warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 (1999).

According to the report of an August 1996 VA PTSD initial 
evaluation, the veteran was a 50-year old, married, former 
Marine who complained of nightmares and flashbacks related to 
combat, with increased irritability, guardedness, 
perfectionism, and socially "isolative" behavior.  He was 
neatly groomed and casually but appropriately dressed for the 
interview, for which he arrived on time.  He was noted to be 
moderately depressed and quiet spoken, but was generally 
cooperative and informative.  The thoughts were coherent, and 
the speech goal directed.  He spoke candidly about the 
distress he continued to experience secondary to the combat 
situations he was involved in while serving in Vietnam.  He 
reported that the content of his nightmares was a combination 
of combat and present day contexts, that they occurred 
several times a month, accompanied by cold sweats, and that 
they resulted in sleep disturbances that made it virtually 
impossible for him to feel rested.

The above report also reveals that the veteran acknowledged 
his depressed affect, said that he had virtually no thoughts 
about future plans or goals, and expressed much concern 
regarding his high level of irritability.  When asked about 
the impact of inservice traumatic experiences on his life, 
the veteran reported that the experiences had caused 
"intrafamilial" turmoil, occupational difficulties, social 
isolation, emotional detachment, paranoia, as well as 
hypervigilance when he attempted to function in public 
places.  The veteran also indicated that, during his military 
service, he became a heavy drinker largely to be able to 
sleep, and that that custom had persisted until the present 
time.  No suicidal or homicidal ideation was present at the 
time of the examination.

According to the above report, the veteran underwent 
psychological testing, the results of which were 
"significant" for PTSD and depression at the mild to 
moderate levels, reflective of an individual who was 
experiencing significant levels of depression and anxiety, 
low self-esteem, preoccupation with self, distrust of his own 
psychological functioning, the need to present himself well, 
although functioning below par physically and mentally, 
resentment of societal demands and authority, lack of self-
integration, agitated rumination, confused thinking, and 
social isolation.  The examiner noted that, overall, the 
veteran appeared to be a person who had utilized primary 
defenses of denial, acting out, rationalization, and 
intellectualization, in his attempts to cope with the PTSD, 
depression and anxiety-related stressors, which had persisted 
for years.  He further noted that the veteran might be at a 
point where he realized that these strategies were no longer 
as beneficial as he once thought.  The diagnostic impressions 
were listed as follows:

Axis I:	PTSD, chronic, mild to 
moderate, and major depressive 
disorder, recurrent, moderate.
...

Axis IV:	Extreme to catastrophic.  
Veteran was stationed close to 
enemy lines; received incoming 
small arms, rocket, and mortar 
fire; veteran experienced being 
ambushed; exposed to and loaded 
corpses of friendly and enemy 
soldiers; veteran exposed to 
fear for his own life in combat 
role.

Axis V:	GAF [Global Assessment of 
Functioning] (47)  Veteran 
continues to be adversely 
affected by his PTSD symptoms 
and significant levels of 
depression and anxiety.  When 
seen in combination, these 
symptoms function to interfere 
significantly with 
intrafamilial, social, and 
occupational contexts, so that 
he has not been able to 
participate in these areas as 
he had previously.  He 
experiences grief and guilt as 
a result of these losses.

According to the report of a December 1997 VA PTSD 
examination, the veteran's "military diary" gave an account 
of numerous experiences with the enemy, which appeared to be 
life-threatening for the veteran.  After service, the veteran 
had worked as a painter, but had stopped doing that three 
years prior to the examination, when he and his brother were 
fired because "no jobs were available."  The veteran said 
that he was unable to find another job, although he was 
trying.  He was currently on an anti-depressant medication, 
the name of which he did not remember, and said that he had 
stopped being a heavy drinker seven to eight years prior to 
this examination.  Later on, however, it was noted that he 
acknowledged current alcohol intake, when he said that the 
drinking helped put him asleep because he had a sleep 
disturbance.  He also said that he was currently in treatment 
and that he participated in PTSD group meetings that took 
place every Friday.

The above report also reveals that, on examination, the 
veteran was courteous but appeared to be "a little bit 
afraid of the doctor," as he stuttered during the 
examination.  According to the examiner, "[s]tuttering often 
reveals a great deal of internal anxiety."  The veteran was 
well oriented and his contact with the outside reality was 
intact.  He described his current symptoms as nightmares of 
an event in Vietnam when he inadvertently killed a woman with 
a child, and explained that these nightmares bothered him 
more as he got older.  He also described stressful 
experiences during service including carrying and "bagging" 
dead bodies, which had a horrible smell because of their 
being partially charred and/or mutilated.  He said that he 
did not like to hear or see stories about Vietnam, and 
revealed some kind of social alienation.  All of this, 
according to the examiner, probably justified the previous 
PTSD diagnosis.  However, the veteran did not appear to be 
depressed but, while his affective status appeared to be well 
balanced, it was again noted that his stuttering revealed 
some internal anxiety and that, indeed, the veteran had 
described himself as a "nervous" individual.  The examiner 
noted that anxiety problems can be partially classified as a 
part of PTSD, but that both anxiety and depression could also 
be considered as manifestations separate from the PTSD.  
However, he indicated that he would like to give the benefit 
of the doubt to the veteran and would accordingly render the 
following diagnosis, followed by a comment on the GAF score 
assigned:

1.  PTSD, mild to moderate
2.  Anxiety and dysthymic disorder.

The veteran appears to be competent.  The 
GAF evaluation is not bad.  I would say 
about 75 and the veteran himself stated 
that he would like to work, just [that 
he] is not very successful to find a job 
because nobody wants to hire him.

VA records produced between 1996 and 1999 essentially reflect 
the results of VA PTSD group sessions, during which the 
veteran and the other participants discussed different 
aspects of their respective traumatic experiences during 
service.  Most of the time, it was noted that the veteran 
actively participated in the group discussions.

According to the report of an April 1999 VA PTSD examination, 
the veteran denied any hospitalizations since his December 
1997 VA PTSD examination, and said that he now went to the VA 
PTSD group sessions every other Friday, because he had 
started working again and his supervisor would not allow him 
to take off every Friday.  Currently, he said that he was on 
100 mg of Sertraline, a major anti-depressant, which the 
examiner said "is a very good one."  He said that he got 
teased at work, as people would slip up behind him and 
startle him, which made him jump.  However, he said that he 
did not get physical, but that he nevertheless got annoyed by 
it, and managed to "keep it inside."  He indicated that he 
still had trouble sleeping sometimes, and said that, if he 
missed his medication once for about three to four days, he 
got to feel so bad that he would have to take a day off.  He 
described his job as breaking down car axles, and said that 
he spent his time off working around in his garage, which did 
not sit well with his wife.

The above report also reveals that the veteran described his 
appetite as fair, his sex appetite as low, and said that he 
occasionally had trouble going to sleep, but that most of the 
time he slept okay.  He tended to wake up in the night and 
then had a little bit of trouble getting back to sleep, and 
often had nightmares, most of the time about Vietnam, but not 
as often as he used to, as they were now about once a month.  
The veteran said that he managed his stress by keeping it in, 
and that he got depressed, but did not let himself cry.  He 
denied any thoughts about suicide lately, and said that he 
did not seem to go to church anymore, and that he looked 
forward to little.  He acknowledged that he still drank about 
a six-pack [of beer] on the weekend, and was not sure about 
the exact date of the examination, although he knew the names 
of the current, and two former, Presidents.  He handled 
similarities, differences and proverbs reasonably well, and 
his short-term memory was good.

According to the above report, the veteran was neatly 
dressed.  He was cooperative, pleasant, goal oriented, 
oriented times three, and able to organize his thoughts and 
express himself.  He spoke softly and volunteered information 
that was pertinent.  His affect was mild to moderate, due to 
tension and anxiety, and his mood was only mildly depressed, 
as he was "on a good antidepressant."  The examiner noted 
that he did not see any evidence of psychosis, delusions, 
hallucinations, or "organicity."  The intellect was 
average, the memory was fair to good, and the judgment was 
good, with some insight.  The impressions were listed as 
PTSD, chronic, and GAF 75.

According to a July 1999 VA outpatient medical record, the 
veteran came for medication review and said that the 
medication was still "helping some," and that he still came 
to the group therapies every other Friday.  He said that he 
was on the verge of losing his job because he was not getting 
along with his co-workers and supervisors, who did not like 
him missing any time from work, even for needed therapy.  He 
indicated that he had not had any physical fights recently, 
but that he had the potential to "go off" on someone 
bothering his wife or himself.  The subscribing mental health 
specialist then indicated that "I do not think improvement 
of his condition is likely and his GAF currently [is] closer 
to 60."  The impression was listed as PTSD, chronic, 
moderate in severity.

At the October 1999 TBH, the veteran said that he still had a 
hard time sleeping, suffered from anxieties and had 
difficulties getting along with other people, particularly at 
his job, where he still worked breaking down axles.  He 
indicated that his superiors at his job wanted to move him 
"out front," but that he did not want that to happen 
because he could not handle people and, instead, preferred to 
just "be back there working by myself where they had me."  
He said that he had no friends, nor visitors at his home, 
that he did not visit his family too often, and that he 
thought that the PTSD symptoms were getting worse at times.  
He also criticized the most recent VA PTSD examination, which 
he said lasted only between 15 and 20 minutes, and was 
conducted in a manner that made him turn defensive and less 
inclined to elaborate about his problems.

At the October 1999 TBH, the veteran's sister said that she, 
too, felt that the veteran's symptoms had gotten worse, as 
she and her husband did not see him anymore, even though they 
lived only about two miles apart, having last seen him during 
the Summer.  She then explained that "the only reason I'm 
seeing him today is 'cause my husband and I brought him to 
this hearing today.  But, if I see him once a year, that's, 
that's often, you know, 'cause we don't see him anymore.  He 
just stays to him[self]."

As noted above, as of August 1996, the service-connected PTSD 
"adversely affected" the veteran, with "significant levels 
of depression and anxiety," and a GAF score of 47, which the 
Board notes is a score that, according to the latest (fourth) 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (the DSM-IV), 
reflects serious symptoms, or a serious impairment in social, 
occupational or school functioning.  (The Board's discussion 
of the veteran's GAF scores as defined in the DSM-IV is based 
on the requirement of 38 C.F.R. § 4.125(a) (1999) that every 
diagnosis of a mental disorder conform to the provisions of 
said manual.)  The record shows, however, that, once the 
veteran started going to his VA PTSD therapy sessions and 
taking anti-depressant medication, the symptoms lessened 
(i.e., his mental condition improved) to the point that, in 
December 1997, the PTSD was described as mild to moderate, 
with nightmares, internal anxiety and depression, and the GAF 
score given at that examination, and at the most recent one 
of April 1999, was of 75.  According to the DSM-IV, such a 
score reflects symptoms that may be, or may not be, present, 
but, if present, they are transient and expectable reactions 
to psychosocial stressors, productive of no more than slight 
impairment in social, occupational or school functioning.  Of 
course, the Board is also cognizant of the most recent GAF 
score of 60, which, according to the DSM-IV, is warranted for 
moderate symptoms, or moderate difficulty in social, 
occupational or school functioning.

The above evidence of recent GAF scores being higher than the 
score reported in August 1996 notwithstanding, the Board is 
of the opinion that the schedular criteria for a 50 percent 
rating have been met in the present case, the rating being 
warranted as early as June 1996 (the date when the RO 
received the veteran's original claim for service 
connection).  This conclusion is based on a finding, reached 
after considering the evidence of record as a whole, and 
resolving any reasonable doubt in favor of the veteran, to 
the effect that the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, that his industrial capabilities are 
also considerably impaired, and that there is reduced 
reliability and productivity, with difficulty in establishing 
and maintaining effective work and social relationships, all 
secondary to the service-connected PTSD.  See, in this 
regard, both versions of Diagnostic Code 9411.

Ratings higher than 50 percent are, however, not warranted 
for the service-connected PTSD, because the schedular 
criteria for such higher ratings have not been shown to be 
met.  In particular, it is noted that there is no competent 
evidence in the record showing that the veteran's social and 
industrial capabilities are severely or totally impaired, or 
that the PTSD is productive of symptoms including suicidal 
ideation, illogical, obscure or irrelevant speech, spatial 
disorientation, neglect of personal appearance, fantasy, 
profound retreat from mature behavior, persistent delusions 
or hallucinations, disorientation to time or place, or memory 
loss.

In view of the above, the Board concludes that the schedular 
criteria for a 50 percent rating for the service-connected 
PTSD have been met.

Additionally, the Board notes that the record shows that the 
RO has already considered the question of a possible referral 
of the above matter to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999), and has decided that such a referral is 
not warranted in this particular case.  The cited regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board agrees with the 
RO's determination to the effect that a referral for extra-
schedular consideration is not warranted in the present case, 
due to the lack of a reasonable basis for further action on 
this matter.  See, VAOPGCPREC. 6-96 (1996).

Finally, the Board also notes that the Court has recently 
held that when a veteran has expressed dissatisfaction with 
an initial rating assigned for a disability following an 
initial award of service connection for that disability, the 
evidence that was of record when the original rating was 
granted takes precedence over the recently-produced evidence 
and, depending on the particular factual situation at hand, 
separate ratings might be warranted for separate periods of 
time, a practice commonly known as "staged" ratings.  See, 
in this regard, Fenderson v. West, Jr., 12 Vet. App. 119, 126 
(1999).  In the present case, the Fenderson doctrine 
certainly applies to the issue on appeal.  A remand to the RO 
for original adjudication of the question of whether staged 
ratings are warranted in this particular case, however, is 
not necessary, as the Board, after a careful and 
compassionate review of the evidence of record and resolving 
any reasonable doubt in favor of the veteran, has determined 
that the current severity of the service-connected PTSD 
warrants a 50 percent rating, effective June 1996, which is 
the date when the veteran filed his original claim for 
service connection for this disability.


CONTINUED ON THE NEXT PAGE


ORDER

A 50 percent schedular rating is granted for the service-
connected PTSD, this grant being subject to the laws and 
regulations applicable to the disbursement of VA funds.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

